EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No.333-133946 and No.333-132181) and S-8 (No.333-132170, No.333-123271, No.333-117619, No.333-143303, No.333-147064, and No. 333-150294) of NetLogic Microsystems, Inc. of our report dated March 4, 2009relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/
